Title: From John Adams to Elbridge Gerry, 17 April 1813
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Quincy April 17th 1813

Since I have read again your Line “for encouraging the fitting out armed Vessels,” printed in Ecles’s Watertown Gazette of the 13th November 1775. I have had the curiosity to look into several of our historians in order to see what notice they have taken of this transaction which had such important consequences.
It was natural to begin with Mrs Warren as she was a native of this province a Daughter of the first member of the counsel and the Consort of the speaker of the house, composing the Legislature which enacted it.
In the first volume of her history page 239 Chap 7th. 1775. After representing the want of Arms and ammunition, she says “These circumstances accelerated a spirited measure before contemplated only by a few; the arming and equipping of Ships to cruise on British property was a bold attempt that startled the apprehensions of many zealously opposed to the undue exercise of British power: but necessity impelled and the Enterprize was pursued. The general assembly of the Massachusetts soon resolved to build, equip,  and arm a number of vessels suitable for the purpose to cruise and capture any British Ships that might be found on or near their coasts. They granted letters of Marque and reprisal to several adventurers and appoint Courts of Admiralty for the Trial and Condemnation of any captures within those limits. By these means the seasonable capture in the beginning of this enterprize of a British Ship laden with Ordnance and an assorted Cargo of warlike Stores sufficiently supplied the exigencies of the Army and dissapated the fears of those who had suffered the most painful apprehensions for the safety of their Country. These Naval preparations may perhaps be said not to have been merely of a defensive nature the Line yet avowedly observed by the Americans. But they had advanced too far to recede. Sophistical distinctions of words or names were laid aside. It is a fact of which everyone is sensible, that successful opposition to arbitrary power places a Civic Crown on the head of the Hero who resists; when Contingences that defeat Confer an hempen Cord instead of a wreath of Laurel. The success of the infant Navy of America, will be shewn in the succeeding pages.”
I should have expected that this ingenious lady would have at least inserted your law which is certainly one of the most important Documents in the history of the world, in her appendix to this volume. But no; the above Paragraph, is all she says upon an event so extremely important to the Salvation of her country at that time and at this. Had that Law been conceived or drawn by her brother her father or Husband Her reader would have been favoured with a more ample detail and a more elegant Panegyrick. But I presume this was written after she had conceived the horror of a Navy which appears in other parts of her history and after she had acquired the habit of concording with my enemies in condemning me and my zeal to promote a Navy in 1798. In page 274 are recorded the proceedings of Congress towards a naval establishment in a still more summary manner.
“Many gentlemen sanguine in opinion that an American Navy, was no Utopian project but that her marine might rapidly rise to a respectable height engaged with an energy that seldom fails of carrying into execution any attempt the human mind on principles of reason is capable of forming They accordingly built on the large rivers from Portsmouth to Pennsylvania, a number of vessels, Rowgallies and Frigates from four to 40 Guns; fitted manned and completely equipped them for sea in the course of a few months. All encouragement was given both to public and private adventurers who engaged in the sea service; success was equal to expectation; many very valuable prizes and a vast number of provision vessels from England, Ireland, and Nova Scotia were captured and by this means the Americans were soon supplied not only with the necessaries for war but with the conveniences and luxuries of Life”
Is not this strange that one of the boldest, most dangerous and most important measures and Epochas  in the history of the new world, The Commencement of an independent national Establishment of a new maratime and naval military power should be thus carelessly and confusedly hurried over? Had the historian never read the Law of Massachusetts? Nor the journal of Congress? One would think that this momentous business was all performed by a few rash individuals and private adventurers.
History is not the Province of the Ladies; These three volumes nevertheless contain many facts worthy of preservation. Little Passions and less prejudices; want of information and false information, want of experience, erroneous judgment, and frequent partiality are among the faults. Other historians shall soon be examined by your faithful friend 
John Adams.